Citation Nr: 0844179	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-08 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for left hip bursitis.

3.  Entitlement to service connection for right Achilles 
tendonitis.

4.  Entitlement to service connection for left shoulder 
tendonitis.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for patellofemoral pain 
syndrome, right knee.

7.  Entitlement to service connection for a left clavicle 
disorder.

8.  Entitlement to an initial compensable rating for deviated 
nasal septum, status post reconstruction.

9.  Entitlement to an initial compensable rating for 
residuals of right clavicle fracture.

10.  Entitlement to an initial rating in excess of 10 percent 
disabling for right shoulder tendonitis.

11.  Entitlement to an initial compensable rating for toenail 
onychomycosis.

12.  Entitlement to an initial rating in excess of 10 percent 
disabling for pes planus.

13. Entitlement to an initial compensable rating for right 
inguinal hernia.

14. Entitlement to an initial compensable rating for 
popliteal tumor.

15. Entitlement to an initial compensable rating for post 
operative residuals of right wrist ganglion cyst.

16.  Entitlement to an initial rating in excess of 10 percent 
disabling for left elbow epicondylitis.

17.  Entitlement to an initial rating in excess of 10 percent 
disabling for right elbow epicondylitis.

18.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability.

19.  Entitlement to an initial compensable rating for 
migraine headaches.

20.  Entitlement to an initial compensable rating for 
residuals of left little finger fracture.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to September 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The RO originally considered the veteran's service connection 
claim for a lumbar disability and claim for a thoracic 
disability as two separate disabilities.  However, the 
current rating criteria treat the thoracic spine and lumbar 
spine as one entity, the thoracolumbar spine.  Therefore, the 
Board will evaluate the veteran's claims for service 
connection for a thoracic and lumbar spine disability as a 
thoracolumbar disability, or generally, as a back disorder.

In a November 2004 rating decision, the schedular rating for 
the veteran's service connected bilateral pes planus was 
increased to 10 percent disabling effective from October 1, 
2002, the date following the veteran's discharge from active 
duty service and, thus, the earliest date possible that 
benefits are payable.  Notwithstanding this grant of an 
increased rating, this issue remains in appellate status as 
the maximum schedular rating available for this disorder has 
not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the above listed claims for further 
development in July 2007.  All development has been completed 
and it appears that subsequent to the Board remand the RO 
granted the service connection claim for bipolar disorder; 
therefore that claim will not be addressed herein.

Finally, the veteran filed a claim for service connection for 
blepharitis in May 2003.  However, it does not appear that 
the RO has developed the claim.  Therefore, the claim for 
service connection blepharitis is referred to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran was diagnosed and treated on numerous 
occasions while in service for his back disability, left hip 
disability, right Achilles tendonitis, hemorrhoids, 
patellofemoral pain syndrome of the right knee, left shoulder 
disability, and left clavicle disability.  Each disability 
was diagnosed in March 2002 while the veteran was still in 
service and while the service connection claims were pending. 

2.  The veteran does not have a 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side of the nose.

3.  The veteran does not have limitation of motion of the 
right shoulder or malunion or nonunion of the clavicle or 
scapula.

4.  The veteran does not have motion of the right shoulder 
limited to shoulder level or malunion or nonunion of the 
clavicle or scapula.  There is no x- ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups.

5.  The veteran's toenail onychomycosis covers 5 to 20 
percent of the exposed areas affected.

6.  The competent medical evidence, overall, demonstrates 
that the veteran's bilateral flat feet are not severe and are 
not characterized by a marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities.

7.  The veteran's inguinal hernia is asymptomatic and has not 
been repaired.

8.  The veteran does not have any paralysis of the internal 
popliteal nerve.

9.  The residuals of the ganglion cyst of the right wrist do 
not cause limitation of motion of the wrist, and the scar is 
not unstable, larger than 144 sq. in., or tender to 
palpation.

10.  Neither elbow has flexion limited to 90 degrees or less 
or has extension limited to 75 degrees or more.

11.  The veteran does not have moderate limitation of motion 
of the cervical spine; does not have forward flexion of the 
cervical spine measuring between 15 and 30 degrees; and does 
not have a combined range of motion of the cervical spine 
less than 170 degrees.  The veteran does not have muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

12.  The veteran does not have migraine headaches that result 
in prostrating attacks averaging one in every two months.

13.  Evidence does not show that the veteran's left little 
finger disability is a disability consistent with amputation 
or that any of the other fingers are affected.


CONCLUSIONS OF LAW

1.  The back disability, left hip disability, right Achilles 
tendonitis, hemorrhoids, patellofemoral pain syndrome of the 
right knee, left shoulder disability, and left clavicle 
disability were incurred in or caused by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).

2.  The criteria for the assignment of an initial compensable 
evaluation for deviated nasal septum, status post 
reconstruction, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6502 (2008).

3.  The criteria for the assignment of an initial compensable 
rating for residuals of right clavicle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5203 (2008).

4.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for tendonitis of the right shoulder 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, DCs 5003, 
5024, 5201, (2008).

5.  The criteria for the assignment of an initial 10 percent 
rating for toenail onychomycosis are met.  38 U.S.C.A. § 1155 
(West 2008); 38 C.F.R. § 4.118, DC 7813 (2002 & 2008).

6.  The criteria for the assignment of an initial evaluation 
greater than 10 percent for bilateral pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, DC 5276 
(2008).

7.  The criteria for the assignment of an initial compensable 
disability evaluation for the right inguinal hernia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
DC 7338 (2008).

8.  The criteria for the assignment of an initial compensable 
disability evaluation for the right knee popliteal tumor have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a, 4.124a, DCs 8799-8724 
(2008).

9.  The criteria for the assignment of an initial compensable 
disability evaluation for the right wrist disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.27, 4.71a, 4.124a, DCs 8799-7805, 7802, 
7803, and 7804 (2008).

10.  The criteria for the assignment of an initial evaluation 
greater than 10 percent for a left and right elbow disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, DCs 5206, 5207 
(2008).

11.  The criteria for the assignment of an initial evaluation 
greater than 10 percent for a cervical spine disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5290 (effective 
prior to September 26, 2003), CD 5293 (effective prior to 
September 23, 2002); DC 5243 (effective from September 23, 
2002); DC 5242, 5243 (effective from September 26, 2003).

12.  The criteria for entitlement to an initial compensable 
disability evaluation for migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.21, 4.124a, DC 8100 (2008).

13.  The criteria for entitlement to an initial compensable 
disability evaluation for residuals of a fracture to the left 
little finger have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, DCs 
5227, 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases).

The veteran has appealed his claims for service connection 
for low back strain, bursitis of the left hip, right Achilles 
tendonitis, hemorrhoids, patellofemoral pain syndrome of the 
right knee, tendonitis of the left shoulder, his thoracic 
spine disorder, and left clavicle condition.

A. Back, Left Hip, Right Achilles Tendonitis, Hemorrhoids, 
and Right Knee

The veteran filed his original claim for service connection 
for the above issues in February 2002 and was afforded an 
examination in March 2002, both completed prior to his 
retirement from active service.  The examination diagnosed 
the veteran with low back strain, bursitis of the left hip, 
right Achilles tendonitis, intermittent hemorrhoids, and 
patellofemoral pain syndrome of the right knee.  

The veteran's STRs support the diagnosis as the veteran was 
treated during service for each disability.  Therefore, since 
the veteran was diagnosed with the disabilities prior to 
separating from service and has been diagnosed as having the 
disabilities at the time of the original claim, the Board 
finds that the veteran should be service connected for his 
low back strain, bursitis of the left hip, right Achilles 
tendonitis, intermittent hemorrhoids, and patellofemoral pain 
syndrome of the right knee.

The nature and extent of these problems are not before the 
Board.

B.  Left shoulder disability, claimed as tendonitis

Service treatment records show that the veteran was first 
treated in July 1985 for left shoulder pain.  The veteran was 
subsequently treated through 1998 for tendonitis and laxity 
of the shoulder.  A periodic no-fly examination, dated June 
1999, indicated that the veteran had suffered left shoulder 
pain since 1986, secondary to weight lifting and push-ups.  
The report indicated that the veteran treated the condition 
with rubber band stretches and an ongoing profile.

The March 2002 examination addressed only the right shoulder 
in the diagnosis section; however, x-rays were taken of the 
left shoulder.  The x-rays showed mild degenerative or 
posttraumatic changes within the AC joint but no 
abnormalities in the glenohumeral joint.  The impression was 
mild degenerative or posttraumatic changes of the AC joint.  

Based upon the STRs and the March 2002 x-rays showing mild 
degenerative changes of the left AC joint, the Board finds 
that the veteran incurred the disability in service and that 
he continued to suffer the disability at the time of his 
original claim; therefore, service connection for a left 
shoulder disability is warranted.

C.  Left clavicle condition

Service treatment records show that the veteran was treated 
in 1994 for left clavicle pain, however a diagnosis was not 
provided.  The March 2002 exam did not address the left 
clavicle.  In July 2002, while in service, the veteran had x-
rays taken of his chest, which consequently included the 
clavicles.  The radiologist stated that the appearance of the 
medial margin of both clavicles is unusual, demonstrating a 
circumferential radiodense band bilaterally.  The etiology 
was not apparent.  The radiologist further stated that the 
possibility of prior trauma to the manubrium of the sternum 
with disruption of the sternoclavicular joints, associated 
heme arthrosis, and subsequent calcification is suggested.  

Since the veteran was diagnosed with a left clavicle disorder 
while still in service and during the pendency of his claim, 
the Board finds that service connection is warranted for the 
disability.  The appeal is granted.

II.  Increased Ratings

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2008).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.

a.  Deviated Nasal Septum

The veteran currently has a noncompensable rating for his 
deviated nasal septum, status post reconstruction under 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6502 , which provides for 
a 10 percent rating for traumatic only, with a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side of the nose.

The veteran had an exam while in service in March 2002.  The 
exam indicated that the veteran had a nasal deviation to the 
left.  He had no sinus tenderness, nasal mucosa, or postnasal 
drip.  Radiology testing showed an old fracture of the 
superior nasal spine with slight depression as residual 
deformity.  The inferior spine was unremarkable and there was 
no nasal septal deviation.  He was diagnosed with a deviated 
nasal septum.

The veteran had a VA exam in April 2004.  The examiner 
reviewed the claims file.  On exam, the nasal dorsum appeared 
fairly straight and symmetric.  The nares were patent 
bilaterally.  The turbinates were moderately enlarged with 
the right side being more prominent than the left.  The nasal 
airway on the left appeared adequate but the right side was 
slightly compromised by the hypertrophy.  The examiner stated 
that there appeared to be some displacement of the septum off 
the nasal crust of the maxilla towards the left, but it did 
not appear obstructive.  No significant nasal value of 
collapse was noted.  The examiner noted that the nasal 
airflow appeared decreased on the right versus the left.

Based upon the evidence, it does not appear that the veteran 
has a 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side of the nose.  
Therefore, a compensable rating is not warranted under DC 
6502.  

b. Residuals of Right Clavicle Fracture and Right Shoulder 
Tendonitis

The RO rated the veteran's residuals of right clavicle 
fracture under 38 C.F.R.  § 4.71a, DC 5203, impairment of the 
clavicle or scapula.  Under DC 5203, a 10 percent rating is 
warranted for impairment of the clavicle or scapula when 
there is malunion or nonunion without loose movement (major 
or minor extremity).  A 20 percent evaluation requires 
nonunion with loose movement or dislocation (major or minor 
extremity).  The disability may also be rated on impairment 
of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 
5203.  

At the exam in March 2002, the veteran complained of swelling 
and inflammation of the clavicle.  Weight bearing exercises 
aggravated the condition.  On exam, x-rays showed normal 
mineralization.  No fractures or osseous abnormalities were 
demonstrated.

In July 2002, while in service, the veteran had x-rays taken 
of his chest, which consequently included the clavicles.  The 
radiologist stated that the appearance of the medial margin 
of both clavicles is unusual, demonstrating a circumferential 
radiodense band bilaterally.  The etiology was not apparent.  
The radiologist further stated that the possibility of prior 
trauma to the manubrium of the sternum with disruption of the 
sternoclavicular joints, associated heme arthrosis, and 
subsequent calcification is suggested.  

At a VA exam in April 2004 did not specifically address the 
clavicle in the exam.  The examiner diagnosed the veteran 
with residuals of a fracture injury to the right clavicle by 
history.

Based upon the evidence, the veteran does not have malunion 
of the clavicle.  Therefore, he is not entitled to a 
compensable rating under DC 5203.

The Board has considered rating the right clavicle based upon 
the impairment of function of the contiguous joint under 38 
C.F.R. § 4.71a, DC 5201.  Under DC 5201, limitation of motion 
of the arm, a 20 percent evaluation is assigned for 
limitation of major or minor arm motion at shoulder level.  
When there is limitation of motion midway between the side 
and shoulder level (between 45 and 90 degrees) a 20 percent 
rating is again warranted for minor arm limitation of motion, 
and a 30 percent rating is warranted for major arm limitation 
of motion.  The next highest evaluation for major arm 
limitation of motion, the maximum 40 percent rating, is 
assigned for limitation of motion of the arm to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, DC 5201 (2008).

In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2008).  Forward flexion is the range of motion from 
the side of the body out in front) and abduction is the range 
of motion from the side of the body out to the side.  Id.  
The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71.

The evidence shows that the range of motion testing for the 
right shoulder, discussed below, showed normal results.  
Therefore, a compensable rating for the right clavicle is not 
warranted under DC 5201.  

For the right shoulder disability, the RO granted a 10 
percent evaluation under 38 C.F.R. § 4.71a, DC 5024, 
tenosynovitis.  Under DC 5024, tenosynovitis shall be rated 
based on limitation of motion of the affected part, as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 pct and 10 pct ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under DCs 5013 to 
5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

During the March 2002 examination, the veteran indicated that 
he was having constant discomfort in the right shoulder.  
Push-ups, bench press, and any type of lateral movement or 
overhead movement aggravated the shoulder.  He stated that he 
had trouble moving the shoulder freely due to a muscle 
injury.

On exam, the right shoulder appeared normal and had normal 
motion.  The range of motion (ROM) was accompanied with 
discomfort and crepitus, but not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  The ROM 
testing showed flexion to 180 degrees; abduction to 180 
degrees, external rotation to 90 degrees and internal 
rotation to 90 degrees.  The x-rays showed mild degenerative 
or posttraumatic arthritic changes of the AC joint.

The veteran had a VA examination in April 2004.  The examiner 
reviewed the claims file.  On exam, ROM testing showed 
flexion to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  
No palpable tenderness or swelling was found, the subacromion 
bursa was nontender, the impingement sign was negative as was 
the Hoffman test.  The x-rays showed no gross abnormality.  

The examiner diagnosed the veteran with shoulder pain and 
indicated that there is a 10 percent magnification of pain on 
flare-ups and a 10 percent reduction of ROM after repetitive 
movements.  He stated that the veteran demonstrated weakened 
movements and excess fatiguability after repetitive motion.

The Board has reviewed all of the evidence.  The evidence 
fails to show X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Therefore, an increased rating 
is not warranted under DC 5003.

Considering DC 5201, limitation of movement of the arm, the 
ROM testing shows that the veteran's flexion, abduction, 
external rotation and internal rotation are all normal.  The 
evidence does not show that the veteran's arm is limited to 
shoulder level or less.  Therefore, an increased rating is 
not warranted under DC 5201.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joints in 
question exhibit weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joints are 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, the April 2004 VA examiner indicated that there is a 10 
percent reduction of ROM after repetitive movements.  He 
stated that the veteran demonstrated weakened movements and 
excess fatiguability after repetitive motion.  However, the 
veteran enjoys range of motion of the right arm well above 
the shoulder level and far from the limitation of motion 
required for an increased rating for either the right 
clavicle or right shoulder disability.  

The evidence simply does not establish that the veteran's 
limitation of motion, even with consideration of his 
complaints of pain and weakness, comes anywhere near a 
finding of motion limited to shoulder level, or 90 degrees, 
to warrant a 20 percent rating for either the right clavicle 
or right shoulder disability.  See DeLuca, supra.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's right shoulder 
disability does not more closely approximate a 20 percent 
rating, while the overall disability picture for the 
veteran's right clavicle disability does not more closely 
approximate the criteria for a compensable rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence against 
both of these claims. 38 C.F.R. § 4.3. 

c.  Toenail Onychomycosis

The veteran's skin condition is rated under Diagnostic Code 
(DC) 7813 for dermatophytosis.  During the pendency of this 
appeal, effective August 30, 2002, the rating criteria 
pertaining to the skin were amended.  Because this claim was 
filed prior to the amendment, both the "old" and "new" 
rating formulas must be considered.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The new 
rating formulas may only be applied after August 30, 2002, 
however.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion).

Under the "old" rating formula, dermatophytosis was rated 
under the criteria for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  Diagnostic Code 7806, which rated eczema, 
provided a noncompensable rating for symptoms of slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating was warranted for 
symptoms of exfoliation, exudation or itching, if involving 
an exposed surface or extensive area; a 30 percent evaluation 
required constant exudation or itching, extensive lesions, or 
marked disfigurement; and a 50 percent evaluation was 
warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if 
exceptionally repugnant.  See 38 C.F.R. § 4.118 (effective 
prior to Aug. 30, 2002).

The "new" rating criteria for dermatophytosis states that 
the condition should be rated as a disfigurement of the head, 
face, or neck, scars, or dermatitis, depending upon the 
predominant disability.  Because there is no evidence of 
disfigurement of the head, face, or neck, or scarring, only 
the rating criteria for dermatitis will be discussed.  

The current version of DC 7806 provides a noncompensable 
evaluation when less than 5 percent of the entire body or 
less than 5 percent of exposed area is affected, and no more 
than topical therapy is required during the past 12 month 
period.  A 10 percent rating is provided when at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed area is 
affected; or, when intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted when 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; when systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12- month period.  Finally, a 60 
percent rating is provided when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required during the past 12-month period.  See 38 C.F.R. 
§ 4.118, DC 7806 (2008).

The March 2002 examination stated that the veteran had fungus 
affecting all of his toenails.  The veteran reported that he 
has recurrent nail growth disturbances, recurrent fungal 
infections, and thickening of the skin.  The veteran was 
placed on an oral medication, Diflucan, but stopped taking it 
because it aggravated liver transaminases.  The examiner 
found that the veteran had subungual onychomycosis to both 
feet.

The VA exam conducted in April 2004 addresses the veteran's 
foot disabilities.  The examiner reviewed the claims file and 
noted the veteran's past treatment for onychomycosis.  The 
veteran reported having continued problems with his toenails.  
The examiner stated that the veteran had fungal toenails 
bilaterally to all nail plates.  No tinea pedis or other 
abnormalities were present.  In the diagnosis, the examiner 
stated that the veteran had fungal nail noted to the right 
hallux valgus nail.

Based on the evidence, the Board believes that the disability 
picture supports an increased rating to 10 percent, as the 
evidence shows that at least 5 (all nail plates) but not more 
than 20 percent of the exposed areas are affected.  The Board 
does not believe that a 30 percent rating is warranted as the 
evidence does not show that 20 to 40 percent of his exposed 
areas are affected.  The evidence also fails to show that the 
veteran has ever required systemic therapy or other 
corticosteroids or immunosuppressive drugs.  Finally, the 
veteran is not entitled to a rating greater than 10 percent 
under the old rating formula as the evidence fails to show 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

Therefore, based on the foregoing, a 10 percent rating is 
granted.

d.  Bilateral Pes Planus

The veteran has been granted a 10 percent rating for his 
bilateral pes planus under 38 C.F.R. § 4.71a, DC 5276, 
acquired flatfoot.  Under DC 5276,  severe flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a.

The March 2002 examination states that the veteran complained 
of pain, stiffness, fatigue, and lack of endurance with 
walking, running, and marching.  The veteran indicated that 
he had custom shoe inserts made in 2001 but that they have 
not really helped.  The exam showed no painful motion, edema, 
instability, weakness, or tenderness of the feet.  The 
veteran did not have any deformities.  The hallux valgus was 
present with angulation of the first metatarsophalangeal 
joint of 15 degrees on the right and 20 degrees on the left.  
The examiner further stated that the veteran required arch 
supports.

The veteran's gait was normal and he had no limited function 
of standing or walking.  The x-rays showed moderately severe 
bilateral pes planus with hind foot valgus.  There was 
minimal bunion formation on each first MP joint but no 
appreciable valgus deformity.  There was no recent or 
subacute stress injuries nor is there erosive arthritis.  
There was no evidence of a heel spur.  The diagnosis was 
bilateral pes planus.

The veteran had a VA exam in April 2004.  Prior to the exam, 
the examiner reviewed the claims file.  The exam revealed 
moderate, flexible flatfoot deformities bilaterally.  The 
veteran had pain on both plantar arches.  The x-rays were 
normal.  The diagnosis was moderate flatfoot deformities 
bilaterally with mild pain in both plantar arches likely due 
to the flatfoot deformities.  

The Board has reviewed all evidence; however, the evidence 
does not support a rating greater than 10 percent for the 
veteran's bilateral pes planus.  The evidence does not show 
that the veteran has severe flatfoot, with objective evidence 
of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased evaluation for 
bilateral flat feet.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The appeal is denied.

e.  Right Inguinal Hernia

The RO granted a noncompensable evaluation for the veteran's 
right inguinal hernia under 38 C.F.R. § 4.114, DC 7338.  
Under DC 7338, a 10 percent rating is warranted for a 
recurrent post-operative hernia that is readily reducible and 
well supported by a truss or belt.  A small, post-operative 
recurrent hernia or an unoperated irremediable hernia that is 
not well supportable by a truss or that is not readily 
reducible warrants a 30 percent schedular rating.  A large 
post-operative, recurrent hernia that is considered 
inoperable, which is not well supported under ordinary 
conditions and is not readily reducible warrants a 60 percent 
rating.  38 C.F.R. § 4.114, DC 7338.

The March 2002 examination revealed the right inguinal 
hernia.  It was a partial hernia and reducible; however, the 
examiner stated that it was recurrent.  At the time of the 
exam, the hernia was not supported by a truss or belt.  The 
examiner stated that the hernia was operable.  

The VA exam conducted in April 2004 indicated that the 
veteran's hernia was asymptomatic and reducible.  The veteran 
indicated that he was considering repair in the future.  The 
diagnosis was right inguinal hernia, asymptomatic.  The 
examiner stated that there was no evidence of bowel or 
bladder dysfunction or malignant transformation.  

The evidence fails to show that the veteran has had surgery 
for his inguinal hernia; therefore, a compensable rating is 
not warranted under DC 7338.  In sum, the weight of the 
credible evidence demonstrates that the veteran is not 
entitled to an increased evaluation for his inguinal hernia.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
appeal is denied.

f.  Popliteal Tumor

The RO granted a noncompensable rating for the veteran's 
right knee popliteal tumor under 38 C.F.R. § 4.124a, DC 8799-
8724.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  In this case the 8799 code represents 
an unlisted disability of the peripheral nerves.

Diagnostic Code 8724 (neuralgia of the internal popliteal 
nerve) allows for a 10 percent evaluation with mild 
incomplete paralysis of the internal popliteal nerve 
(tibial); a 20 percent evaluation with moderate incomplete 
paralysis of the internal popliteal nerve (tibial); a 30 
percent rating requires severe incomplete paralysis; and a 40 
percent rating requires complete paralysis with plantar 
flexion lost, frank adduction of foot impossible, flexion and 
separation of toes abolished; no muscle in sole can move. 38 
C.F.R. § 4.124a, DC 8724.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a. 

The veteran's March 2002 exam did not directly address the 
popliteal tumor.  However, the exam stated that the deep 
tendon reflexes were normal at the patellae and Achilles.  
The veteran was normal to light touch, pinprick, and two-
point discrimination in the lower extremities.  Motor 
function was within normal limits and is 5/5 in the lower 
extremities.  ROM testing showed flexion from 0 to 140 
degrees and extension to 0 degrees.

The April 2004 VA examiner reviewed the claims file and noted 
the veteran's history of right posterior fossa knee pain 
since 1994.  The veteran reported suffering from intermittent 
electric shock like pains with full extension of the right 
knee.  The veteran described radiation of pain from the 
posterior aspect of the knee in to the foot predominantly 
medially although outside could be involved as well.  The 
veteran stated that this is predominantly right-sided 
although he has had intermittent left-sided problems.  He 
denied weakness and denied needing assistance walking.

The physical exam showed bilateral lower extremities at 5/5.  
There was no atrophy, fasciculations, spasticity, rigidity, 
dysmetria, or dysdiadochokinesia.  Deep reflexes were 2 and 
toes were downgoing.  The sensory exam showed the veteran was 
intact to light touch, pin prick, proprioception and 
vibration.  The Romberg exam was negative.  The veteran's 
gait was within normal limits and he could stand on his toes, 
heel walk, and tandem gait.  ROM testing showed flexion at 0 
to 140 degrees and extension at 0 degrees.  The knee was 
tender over the patellar femoral joint and was stable.

The examiner stated that there was no hair loss, although the 
right toe had some mild onychomycoses.  The veteran's feet 
were warm to touch, his pulse was 2+, and no chronic venus 
stasis changes were noted.  No edema was present.  A palpable 
cord in the posterior aspect of the right popliteal fossa was 
minimally appreciated.  No identifiable fluctuance was 
present.

The examiner reviewed the MRI of February 2003 which 
indicated that the veteran had intensely enhancing ovoid 
focus adjacent to popliteal vein and probable homogeneously 
enhancing nerve sheath tumor.  

The diagnosis was probable right popliteal nerve sheath 
tumor.  The examiner stated that the veteran had no findings 
of myelopathy, radiculopathy, plexopathy, or neuropathy.  

Also of evidence are VA outpatient treatment records.  In 
November 2002, the veteran complained of pain shooting down 
his right leg and stated that he cannot run, jump or extend 
his leg without it hurting.  The MRI of September 2002 was 
reviewed.  On physical examination palpation of the tumor was 
difficult as the tumor is deep and centrally located.

The deep tendon reflexes were 1+ knee jerks, 1+ ankle jerks, 
no clonus, and toes were downgoing.  There was no loss of 
muscle mass on the right leg.  A positive tinels sign was 
noted at the right fibula head with sensation all the way to 
the ankle and positive sensation to any spot on the right if 
tapped down the leg distally.

Based upon the evidence, the Board finds that a compensable 
rating is not warranted.  Evidence fails to show that the 
veteran has any paralysis of the internal popliteal nerve.  
The veteran's gait and reflexes are within normal limits.  He 
is able to walk and stand on his toes, heel walk, and tandem 
gait.

The Board also considered DC 5260, limitation of flexion of 
the leg, and DC 5261.  However, the evidence failed to show 
any limitation of motion related to this disorder.  All ROM 
testing was normal.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to a compensable evaluation for 
his popliteal tumor of the right knee.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The appeal is denied.

g.  Right Wrist Disability

The RO granted a noncompensable evaluation for post-operative 
residuals of a ganglion cyst of the right wrist under 38 
C.F.R. § 4.124a, DC 8799-7805.  Diagnostic Code 7805 provides 
that other scars are to be rated on limitation of function of 
affected part.  Normal ranges of motion of the wrist are 
dorsiflexion from 0 degrees to 70 degrees, and palmar flexion 
from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5214 provides ratings for ankylosis of the 
wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 
degrees dorsiflexion is rated 30 percent disabling for the 
major wrist and 20 percent for the minor wrist; ankylosis of 
the wrist in any other position except favorable is rated 40 
percent disabling for the major wrist and 30 percent for the 
minor wrist; and unfavorable ankylosis of the wrist in any 
degree of palmar flexion, or with ulnar or radial deviation, 
is rated 50 percent disabling for the major wrist and 40 
percent for the minor wrist.  
38 C.F.R. § 4.71a.  A Note provides that extremely 
unfavorable ankylosis will be rated as loss of use of hands 
under DC 5125.  38 C.F.R. § 4.71a.

Diagnostic Code 5215 provides ratings based on limitation of 
motion of the wrist.  Limitation of palmar flexion in line 
with the forearm is rated 10 percent disabling for the major 
wrist and 10 percent for the minor wrist; limitation of 
dorsiflexion to less than 15 degrees is rated 10 percent 
disabling for the major wrist and 10 percent for the minor 
wrist.  38 C.F.R. § 4.71a.

Also potentially applicable are DCs 7802, 7803, and 7804.  
Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to DC 7802 provides that scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to DC 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to DC 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
provides that a 10-percent rating will be assigned for a scar 
on the tip of a finger or toe even though amputation of the 
part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

The March 2002 exam indicates that the veteran had a ganglion 
cyst on the dorsal surface of his right wrist and had surgery 
on it 3 times for removal.  The veteran did not claim any 
loss of ROM.

The VA exam in April 2004 stated that the veteran had a 
residual depressed scar where the cyst was removed.  The scar 
was nontender and otherwise asymptomatic.  The veteran 
reported that he suffered mild swelling of the area with no 
associated pain or limited function.

The examiner found a 2.5 x 0.4 cm. skin colored, smooth, 
depressed scar on the dorsum of the right wrist.  The scar 
was nontender to palpation and no ulceration or breakdown 
(instability) was found.  The examiner stated that because 
the scar is depressed, especially with the extension of the 
wrist, there is evidence of some mild underlying soft tissue 
loss.  He further stated that there was no associated 
adherence, inflammation, edema, keloid formation, induration, 
or inflexibility.  There was no limitation of motion or 
function caused by the scar.  The diagnosis was a scar on the 
dorsum of the right wrist as described, which was 
asymptomatic with no significant disfigurement.

As noted above, for a compensable rating under DC 7805 the 
disability must be rated under limitation of function of 
affected part.  In this case, the wrist is evaluated under DC 
5214, ankylosis, and DC 5215, limitation of motion of the 
wrist.  Unfortunately, the evidence fails to show that the 
veteran's right wrist is ankylosed or that the veteran has 
any limitation of motion.  The VA examiner specifically found 
that the veteran had no loss of ROM.

The Board also considered the ratings for scars; however, the 
veteran's scar is not in an area 144 square inches or more, 
unstable, or painful on examination.  Therefore, a 
compensable evaluation is not available under DCs 7802, 7803, 
or 7804.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's right wrist disability 
does not more closely approximate a compensable rating.  38 
C.F.R. § 4.7.  Therefore, the preponderance of the evidence 
against the claim.  38 C.F.R. § 4.3.  The appeal is denied.

h.  Elbow Disabilities

The veteran has a bilateral elbow disability that has been 
rated under 38 C.F.R.  § 4.71a, DC 5206.  The RO granted a 10 
percent evaluation for each elbow.  Under DC 5206, limitation 
of flexion of either forearm to 90 degrees warrants a 20 
percent rating; limitation of flexion to 70 degrees warrants 
a 30 percent rating for the major forearm and a 20 percent 
rating for the minor forearm; limitation of flexion to 55 
degrees warrants a 40 percent rating for the major forearm 
and a 30 percent rating for the minor forearm; and limitation 
of flexion to 45 degrees warrants a 50 percent rating for the 
major forearm and a 40 percent rating for the minor forearm.

Also potentially applicable is DC 5207, which provides that 
extension of the forearm limited to 75 degrees is rated as 20 
percent for the major side and 20 percent for the minor side; 
extension of the forearm limited to 90 degrees is rated 30 
percent for the major side and 20 percent for the minor side; 
extension of the forearm limited to 100 degrees is rated 40 
percent for the major side and 30 percent for the minor side; 
and extension of the forearm limited to 110 degrees is rated 
50 percent for the major side and 40 percent for the minor 
side.  38 C.F.R. § 4.71a.

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, 
Plate I.  

During the March 2002 exam, the veteran reported grinding and 
joint pain in both elbows accompanied with joint pain and 
stiffness.  He stated that he has constant discomfort.  On 
exam it was found that the veteran's dominant hand is the 
right.  The ROM of both elbows was accompanied by marked 
crepitus, popping, and discomfort.  ROM was not limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  ROM measured flexion at 0 to 145 degrees, 
supination at 0 to 85 degrees, and pronation at 0 to 80 
degrees bilaterally.  The x-rays showed normal mineralization 
bilaterally.  No fractures or osseous abnormalities were 
demonstrated in either elbow.  No joint effusion was seen in 
either elbow.

The VA exam conducted in April 2004 shows that the veteran 
had no tenderness over the lateral epicondral region.  ROM 
measured flexion at 0 to 145 degrees, supination at 0 to 85 
degrees, and pronation at 0 to 80 degrees bilaterally.  The 
x-rays were negative for any fracture dislocation.  The 
impression was bilateral elbow pains.  

The examiner opined that there is a 10 percent magnification 
of pain on flare-ups and a 10 percent reduction of ROM after 
repetitive movements.  He stated that the veteran 
demonstrated weakened movements and excess fatiguability 
after repetitive motion.

Considering DC 5206 and DC 5207, limitation of flexion and 
extension of the forearm, the ROM testing shows that the 
veteran's flexion and extension are normal for both elbows.  
The evidence does not show that the veteran's forearm flexion 
is limited 90 degrees or less for either elbow or that 
forearm extension is limited to 75 degrees or more for either 
elbow.  Therefore, an increased rating is not warranted for 
either elbow under DC 5206 or 5207.

The Board considered whether the joints exhibited weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups, or when the joints are used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45.  Here, the April 2004 VA 
examiner indicated that there is a 10 percent reduction of 
ROM after repetitive movements.  He stated that the veteran 
demonstrated weakened movements and excess fatiguability 
after repetitive motion.  However, the veteran enjoys range 
of motion in both elbows far greater than the limitation of 
motion required for an increased rating.  

The evidence simply does not establish that the veteran's 
limitation of motion, even with consideration of his 
complaints of pain and weakness, comes anywhere near a 
finding of flexion limited to 90 degrees or extension limited 
to 75 degrees, to warrant a 20 percent rating for either 
elbow disability.  See DeLuca, supra.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's bilateral elbow 
disability does not more closely approximate a 20 percent 
rating for either elbow.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against both of these claims. 
38 C.F.R. § 4.3.  The appeals are denied.

i.  Cervical Spine Disability

With regard to the veteran's cervical spine condition, the 
original claim was received in February 2002.  During the 
course of his claim, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome (IVDS), 38 C.F.R.  
§ 4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified 
at 38 C.F.R. pt. 4).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

The Board notes that the RO addressed both sets of amendments 
in its February 2004 statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the criteria in effect prior to September 26, 2003, the 
potentially applicable diagnostic codes for rating 
musculoskeletal cervical spine disabilities were 38 C.F.R. § 
4.71a, DC 5287, for ankylosis of the cervical spine, DC 5290, 
for limitation of motion of the cervical spine, and DC 5293, 
for IVDS.

Initially, the Board notes that there is no evidence of 
ankylosis of the cervical spine, so former DC 5287 is 
inapplicable.

In this case, the RO assigned an initial 10 percent rating 
pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5290, 
limitation of motion of the cervical spine, as in effect 
prior to September 26, 2003.  Under the criteria in effect 
prior to September 26, 2003, former DC 5290 provides that a 
20 percent rating was assignable for moderate limitation of 
motion and a maximum 40 percent rating was assigned for 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5290.  
Alternatively, under the rating criteria of former DC 5293, 
prior to September 23, 2002, a 20 percent rating was 
warranted for moderate IVDS with recurring attacks; a 40 
percent rating was warranted for severe IVDS with recurring 
attacks and intermittent relief; and a maximum rating of 60 
percent was warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2008).  As an equitable point of reference, the Board 
notes that for VA rating purposes normal range of motion of 
the cervical spine is flexion to 45 degrees, extension to 45 
degrees, lateral flexion to 45 degrees in each direction, and 
rotation to 80 degrees in each direction.  See 38 C.F.R. § 
4.71a, Plate V (2004-2008).

Effective September 23, 2002, the rating criteria for 
limitation of motion of the cervical spine under DC 5290 did 
not change.  However, the rating criteria for IVDS (DC 5293) 
changed, and IVDS was to be evaluated by one of two 
alternative methods.  First, the disability could be rated on 
the basis of the total duration of incapacitating episodes 
over the previous 12 months.  Alternatively, IVDS could be 
rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  For purposes of evaluation under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (as in 
effect since September 23, 2002).

Effective September 26, 2003, disabilities of the spine, to 
include IVDS, are now rated under a General Rating Formula 
for Diseases and Injuries of the Spine (General Formula), 
with rating criteria pertinent to the cervical spine.  
Disabilities rated under the General Formula include 
spondylolisthesis (DC 5239).  

The General Formula provides a 20 percent rating for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine.  
A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  A maximum 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  See 38 C.F.R. § 4.71a, DC 5235-5243 (as in effect 
since September 26, 2003).  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees: normal forward flexion of the cervical spine is 
0 to 45 degrees, extension is from 0 to 45 degrees, left and 
right lateral flexion are 0 to 45 degrees, and left and right 
lateral rotation are from 0 to 80 degrees.

Also effective September 26, 2003, the diagnostic code for 
IVDS was renumbered as DC 5243 (formerly 5293).  The revised 
criteria provide that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively under the General Formula.  See 38 C.F.R. § 
4.71a.  In this case there is no evidence of any 
incapacitating episodes, so the General Formula applies.

The March 2002 exam states that the veteran complained of 
neck pain and stiffness.  He described the pain as 
excruciating at times and unpredictable in occurrence.  The 
veteran had constant discomfort with flare-ups, which were 
excruciating and occurred several times throughout the week.  

On exam there was evidence of crepitus and discomfort with 
ROM testing.  ROM was limited by stiffness and discomfort.  
ROM testing showed flexion at 0-60 degrees, extension at 0-45 
degrees, right lateral at 0-30 degrees, left lateral at 0-30 
degrees, right rotation at 0-70 degrees, and left rotation at 
0-70 degrees, providing evidence against this claim.  

The x-rays showed straightening and slight reversal of the 
curvature with moderately severe features of spondylosis at 
C5-6 with moderate changes in C6-7.  There was disc space 
narrowing associated and minimal bilateral foraminal 
compromise at both levels.  The spine had no compression 
injury or subluxation.  The diagnosis was moderately severe 
spondylosis with degenerative disc space disease C5-6 with 
moderate changes C6-7 and mild bilateral foraminal 
compromise.

The VA exam of April 2004 shows that the veteran continued to 
have hot and sharp pains in his cervical spine that occurs 
with movement of his neck.  The veteran stated that his pain 
prevents him from working.  He further stated that he did not 
have flare-ups as his pain is a constant discomfort.  

The veteran denied numbness, tingling, weakness, and burning.  
He also denied gait problems and the use of assisting 
devices.  He indicated that he had no problems with his 
activities of daily living at his home.

The exam revealed a normal posture and gait without evidence 
of discomfort.  All ROM testing was full range, or normal.  
The neurologic exam was normal, with full strength in the 
upper extremities.  Sensation to fine and light touch was 
intact for the upper extremities as well.  All deep tendon 
reflexes were normal.

Testing showed no Hoffman's reflex or hyper-reflexia.  With 
repetitive ROM exercises, under maximal resistance the ROM 
was unchanged with zero losses.  The veteran had no 
Spurling's sign nor does he feel better with manual traction.

The x-rays showed cervical lordosis and mild spondylosis at 
C5-6.  There was also mild wedging of the vertebral bodies 
with a maximal loss of height anteriorly at 5 percent.  

The examiner diagnosed the veteran as having cervical 
spondylosis and stated that the veteran had no radiating pain 
from the neck.  He further stated that the veteran's pain had 
no effect on his exam or in his daily life.  The veteran had 
no additional limitations due to repetitive use or fatigue in 
his cervical spine.  The neurologic exam was normal and there 
were no abnormalities found, providing more evidence against 
this claim.

Based upon the evidence, the Board cannot find that the 
veteran has moderate limitation of motion under DC 5290, 
effective prior to September 26, 2003, since testing in March 
2002 showed mild limitation of motion and the April 2004 VA 
exam showed full ROM with no limitation even after repetitive 
motion tests.  

The veteran has been diagnosed with spondylosis of the 
cervical spine, rated under DC 5239, which uses the General 
Formula to assign a rating.  However, the evidence fails to 
show that the veteran's forward flexion of the cervical spine 
is between 15 and 30 degrees; or that the combined range of 
motion of the cervical spine less than 170 degrees; or, that 
the veteran has muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
evidence also fails to show that the veteran has ankylosis of 
the cervical spine or incapacitating episodes.  

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, the veteran's subjective 
complaints of stiffness and pain were considered; however, 
such stiffness and pain is not shown to be so disabling as to 
warrant any higher rating.  In fact, the veteran was able to 
accomplish normal range of motion of the cervical spine on 
examination in 2004.  He stated that he could perform his 
activities of daily living and denied numbness, tingling, 
weakness, and burning.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's cervical spine 
disability does not more closely approximate a 20 percent 
rating.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence against the claim. 38 C.F.R. § 4.3.  The appeal 
is denied.

j.  Migraines

The RO granted a noncompensable evaluation for the veteran's 
migraine headaches under 38 C.F.R. § 4.124a, DC 8100, 
migraines.  Under DC 8100, migraine headaches resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 30 
percent rating.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  38 
C.F.R. § 4.124a.

The March 2002 exam indicates that the veteran would have 
migraines once or twice per year.  His migraines would last 
several hours and the veteran characterized his functional 
level during a headache period as low.

At the April 2004 VA examination, the veteran indicated that 
he had been having migraines 2 to 3 times per month that last 
1 to 2 hours.  He described one episode that lasted one week.  

The veteran's typical headache consists of throbbing that 
radiates through the entire head at a 6/10 severity.  The 
veteran becomes nauseous but does not vomit and suffers 
photophobia and phonophobia.  Activity worsens his headache 
and he typically goes to bed, seeking a quiet, dark room.  
The veteran's headaches are not preceded by aura.  He stated 
that Motrin typically takes his headache down to 3/10.

The examiner diagnosed the veteran as having tension type 
headaches with migrainous features and frequency of 2 to 3 
times per month, lasting 1 to 2 hours.  The veteran 
identified no prostrating events.  The examiner stated that 
the veteran has migrainous features although atypical 
features result from pain level of 6/10 with general relief 
with Motrin to 3/10.  The examiner opined that it was his 
opinion that the veteran less likely than not suffers from 
common migraines and more likely than not suffers from 
episodic tension type headaches.

The Board has reviewed all evidence of record.  Based upon 
the April 2004 VA examiner's opinion, the Board finds that a 
compensable rating is not warranted.  A compensable rating is 
warranted only for migraine headaches resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  In this case, the 
Board recognizes that the veteran has suffered headaches; 
however, it does not appear that his headaches are migraines 
or that the headaches are characterized by prostrating 
attacks.  The evidence shows that the veteran suffers tension 
headaches.  Accordingly, a compensable rating cannot be 
granted at this time.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to a compensable evaluation for 
his migraine headaches.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The appeal is denied.

k.  Left Little Finger

The RO granted a noncompensable evaluation for the veteran's 
left finger disability under § 38 C.F.R. § 4.71a, DC 5230, 
limitation of motion of the ring or little finger.  Under 
this diagnostic code, a noncompensable rating is the highest 
rating assigned for any limitation of motion of the little 
finger.  Accordingly, DC 5230 cannot serve as a basis for an 
increased rating in this case.

The service-connected left little finger can also be rated 
based upon the presence of ankylosis under 38 C.F.R. § 4.71a, 
DC 5227.  That criteria provides for a noncompensable 
evaluation for ankylosis of the little finger, whether it is 
favorable or unfavorable.  The rating schedule indicates that 
VA can also consider whether evaluation as amputation is 
warranted under DCs 5152 through 5156.

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder, a 
compensable rating is not warranted.  The veteran's left 
little finger is not ankylosed.  Moreover, favorable 
ankylosis would only warrant a noncompensable rating under 
the rating criteria.  There is certainly no basis for finding 
that the severity of the veteran's left little finger 
disability is equivalent to extremely unfavorable ankylosis 
or amputation.  Accordingly, a compensable evaluation is not 
warranted.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable initial rating for residuals of a 
left 5th finger fracture.  The appeal is denied.

In deciding all of the veteran's claims, the Board has 
considered the determination in Fenderson v. West, 12 Vet. 
App. 119 (1999), and whether the veteran is entitled to 
evaluations for separate periods based on the facts found 
during the appeal period.  The Board does not find evidence 
that the veteran's disabilities should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  

Finally, the Board finds no reason to refer any of the claims 
to the Compensation and Pension Service for consideration of 
extra-schedular evaluations under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule. 
VAOGCPREC 6-96. 

III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in August 2007 that fully addressed all notice 
elements.  The letter informed the veteran of what evidence 
was required to substantiate the claims and of the veteran's 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial RO decision 
in this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in August 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was afforded VA medical 
examinations in May 2002 and April 2004.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for a back disability, left hip bursitis, 
right Achilles tendonitis, left shoulder tendonitis, 
hemorrhoids, patellofemoral pain syndrome of the right knee, 
and a left clavicle disorder are granted.

Entitlement to an initial compensable rating for deviated 
nasal septum, status post reconstruction is denied.

Entitlement to an initial compensable rating for residuals of 
right clavicle fracture is denied.

Entitlement to an initial rating in excess of 10 percent 
disabling for right shoulder tendonitis is denied.

A 10 percent rating for toenail onychomycosis is granted.

Entitlement to an initial rating in excess of 10 percent 
disabling for pes planus is denied.

Entitlement to an initial compensable rating for right 
inguinal hernia is denied.

Entitlement to an initial compensable rating for popliteal 
tumor is denied.

Entitlement to an initial compensable rating for post 
operative residuals of right wrist ganglion cyst is denied.

Entitlement to an initial rating in excess of 10 percent 
disabling for left elbow epicondylitis is denied.

Entitlement to an initial rating in excess of 10 percent 
disabling for right elbow epicondylitis is denied.

Entitlement to an initial rating in excess of 10 percent for 
a cervical spine disability is denied.

Entitlement to an initial compensable rating for migraine 
headaches is denied.

Entitlement to an initial compensable rating for residuals of 
left little finger fracture is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


